DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 8-10, 11, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 10, 21 of U.S. Patent No. 11,144,471 in view of Mehra et al (US 2018/0121121. :
Regarding claim 2, 9 and 20, claim 21 of the cited patent discloses  a device having a memory device, a first entry for mapping a first logical block address to a first physical address and a second physical address; and a second entry for mapping a second logical block address to the second physical address and a third physical address.
Claim 21 of the cited patent fail to discloses an accelerator for generating a set of entries for mapping logical block address to physical address.
Mehra et al disclose a device having an accelerator for mapping data access or grouping (mapping) physical address.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 21 of the cited patent by using an accelerator for mapping logical block address to physical address as evidenced by Mehra et al.
Regarding claim 8, all the limitation in this claim is clearly claimed in claim 3 of the citer patent.
Regarding claim 10, all the limitation in this claim is clearly claimed in claim 3 of the citer patent.
Regarding claim 11 and 18, claim 21 of the cited patent discloses a device for generating a first entry of a set of entries, the first entry comprising a first physical address associated with a first logical block address and a second physical address associated with a second logical block address, the first entry for mapping the first logical block address to the first physical address and the second physical address; and generate, using the accelerator, a second entry of the set of entries, the second entry comprising the second physical address and a third physical address associated with a third logical block address, the second entry for mapping the second logical block address to the second physical address and the third physical address.
Claim 21 of the cited patent fail to discloses an accelerator for generating a set of entries.
Mehra et al disclose a device having an accelerator for mapping data access or grouping (mapping) physical address.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 21 of the cited patent by using an accelerator for generating a set of entries as evidenced  by Mehra et al.
Regarding claim 17, all the limitation in this claim is clearly claimed in claim 3 of the citer patent.
Regarding claim 19, all the limitation in this claim is clearly claimed in claim 10 of the citer patent.
Allowable Subject Matter
Claims 3-7, 12-16, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach or suggest a  device of claim 2, wherein the accelerator is configured to: read, based at least in part on a first value of a first pointer, the first physical address from a first portion of a first memory area of the memory device; read, based at least in part on a second value of the first pointer, the second physical address from a second portion of the first memory area; write, to a first portion of a second memory area of the memory device, the first physical address based at least in part on a first value of a second pointer and reading the first physical address from the first portion of the first memory area; and write, to a second portion of the second memory area, the second physical address based at least in part on a second value of the second pointer and reading the second physical address from the second portion of the first memory area, wherein the first entry comprises the first portion of the second memory area and the second portion of the second memory area (claims 3 and 12);, wherein the accelerator is configured to generate the set of entries from a second set of entries, each entry of the second set of entries mapping a single logical block address to a single physical address (claims 7 and 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Lee discloses a device having a controller for mapping physical address of a memory block to logical address.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. dinh
12/3/22
/SON T DINH/Primary Examiner, Art Unit 2824